Title: To James Madison from William E. Hũlings, 2 May 1801
From: Hũlings, William E.
To: Madison, James


SirNew Orleans 2nd May 1801
I yesterday recd. the inclosed letter from the Governor of this Province, His Excelly. the marquis of Casa Calvo, containing a repetition of the Order of suspension, transmitted to me of the date of the 4th. of Sept., 1799; by which you will see that there is a strong necessity for something being done to obtain a public residence for an American Consul in this place, which from it’s local situation, as a port of deposit, & the Vast American commerce that now flourishes here, and promises to increase many fold; claims the Attention of the Governt. of the United States.
Although the inclosed Order is positive, yet at the request of many of the Citizens of the U. S. now here, I continue to sign their Certificates and to do all other Acts necessary to their safety, this I think myself authorized to do, from the urgent necessity of the case, as well as by a letter from Timothy Pickering Esqr. former Secretary of State, of the date of the 14th. Novr 1799 in which he says “This revocation, however need not prevent your giving any requisite aid to american Citizens, or granting certificates to them, and takeing their Protests, all this being done by our consul in the Havana from the necessity of the Case &c.” How long I may be enabled to do even this, I cannot say, but I beg leave to assure you that in whatever situation I may be placed, I shall always cheerfully contribute my mite to promote the Interests of the Citizens of the United States. I have the honor to be [with] due respect Sir your Most Obdt. humble Servt.
Wm. E Hũlings
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). Enclosure 1 p., in Spanish (see n. 1).



   
   Casa Calvo’s letter reminded Hũlings that the Spanish (in an earlier note of 4 Oct. 1799) had not accepted his credentials and that he should cease acting as American vice-consul. On such difficulties, see “Despatches from the United States Consulate in New Orleans, 1801–1803,” American Historical Review, 32 (1926–27): 802–8.



   
   William E. Hũlings, a Pennsylvanian, had been approved as John Adams’s nominee for vice-consul at New Orleans 19 Mar. 1798. In early 1801 Hũlings related the same problems in obtaining recognition and offered himself as a candidate for the consulship if the Spanish governor agreed to accept an American at that post. He enclosed a memorial from twenty-four American merchants requesting a recognized consul (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:266; Hũlings to secretary of state, 20 Feb. 1801 [DNA: RG 59, CD, New Orleans, vol. 1]).


